219 F.2d 918
UNITED STATES of America, Plaintiff-Appellee,v.Ben R. HARRIMAN, Jerry Siner and Frank Louis DeRosa, Defendants-Appellants.
No. 188.
Docket 23338.
United States Court of Appeals, Second Circuit.
Argued February 11, 1955.
Decided February 28, 1955.

Clement J. Hallinan, Jr., Asst. U. S. Atty., New York City (J. Edward Lumbard, U. S. Atty., New York City, on the brief), for plaintiff-appellee.
Louis Bender, New York City (Daniel J. Riesner, Julian Jawitz, and Richard I. Donner, New York City, for defendant-appellant Ben R. Harriman; Martin Klein, New York City, for defendant-appellant Jerry Siner; and Bernard R. Selkowe, New York City, for defendant-appellant Frank Louis DeRosa), for defendants-appellants.
Before CLARK, Chief Judge, HINCKS, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
Appeal dismissed. United States v. Shelley, 2 Cir., 218 F.2d 157.